87 F.3d 1324
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sam OUDOMRAK, Defendant-Appellant.
No. 95-56451.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Sam Oudomrak appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence under the Sentencing Guidelines for his jury conviction of conspiracy to import and possess, and importation and possession with intent to distribute opium in violation of 21 U.S.C. §§ 963, 846, 952(a) and 841(a)(1).1


3
Oudomrak's sole claim before this court is the alleged ineffective assistance of counsel he received from trial counsel.   We will not entertain this claim because Oudomrak did not include it in his motion with the district court, and the district court did not address it.  Willard v. California, 812 F.2d 461, 465 (9th Cir.1987).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the denial of relief under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal